Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-16-00527-CV

                               IN THE INTEREST OF Y.L.C., a Child

                      From the 111th Judicial District Court, Webb County, Texas
                                        Trial Court No. 10028
                              Honorable Hugo Martinez, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: September 21, 2016

DISMISSED FOR LACK OF JURISDICTION

           On August 18, 2016, the Office of the Attorney General filed a notice of appeal from the

trial court’s “Order Terminating Order of Income Withholding” signed on May 16, 2016. On

August 30, 2016, the Office of the Attorney General filed a motion to dismiss the appeal for lack

of jurisdiction, attesting that the trial court granted new trial on August 22, 2016. Neither appellee

Martin Castillo nor interested person Cynthia Guerra have filed a response to the motion to dismiss.

           “[W]hen the trial court grants a motion for new trial, the court essentially wipes the slate

clean and starts over.” Wilson v. Methodist Health Care Sys., 160 S.W.3d 559, 563 (Tex. 2005).

Thus, upon granting the Office of the Attorney General’s motion for new trial the trial court’s

previous final judgment was rendered void, and there is no final judgment over which this court

may exercise appellate jurisdiction. See In re M.G.N., No. 04-11-00246-CV, 2011 WL 3329375,
                                                                                      04-16-00527-CV


at *1 (Tex. App.—San Antonio Aug. 3, 2011, no pet.) (mem. op.). Therefore, the court must

dismiss this appeal for want of jurisdiction. No costs of appeal shall be assessed against the Office

of the Attorney General. See TEX. FAM. CODE ANN. §§ 231.202, 231.204 (West 2014).


                                                  PER CURIAM




                                                -2-